WHITING, J.
This case, so far as the pleadings, evidence, and findings are concerned, is almost identically the same as that of George C. Bagley Elevator Company against this defendant, which was decided by this court at .this term, and is reported in 24 S. D. , 123 N. W. 866. The judgment herein is the same as in the Bagley Case, and this appeal is in all things controlled by the opinion in such case, and needs no further discussion.
The judgment of the trial court and the order denying a new t rial are - affirmed.
McCOY, J.., faking no part in the decision.